                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

SAMUEL C. JONES, JR.,                        )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      Civ. Act. No. 1:19-cv-396-TFM-MU-C
                                             )
BP AMERICA PRODUCTION                        )
COMPANY, et al.,                             )
                                             )
       Defendants.                           )

                                            ORDER

       Pending before the Court is the parties’ Stipulation of Dismissal With Prejudice, filed

December 27, 2019, in which the parties jointly agree to dismiss all claims against Defendants

with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) with each party to bear its own costs.

Doc. 21. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action without

an order of the court “by filing a notice of dismissal before the opposing party serves either an

answer or a motion for summary judgment” or “a stipulation signed by all parties who have

appeared.” FED. R. CIV. P. 41(a)(1)(A).

       Here, the joint stipulation is signed by both sides. Consequently, by operation of Fed. R.

Civ. P. 41(a)(1)(A)(ii), this action has been dismissed in accordance with the joint notice.

Therefore, the claims in this case are dismissed with prejudice with each party to bear their own

attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this the 30th day of December 2019.

                                                    /s/Terry F. Moorer
                                                    TERRY F. MOORER
                                                    UNITED STATES DISTRICT JUDGE

                                           Page 1 of 1
